DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10, 12, 15, 16, 18, 20, 22-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Franck et al. (U.S. 10/270,236) in view of Hajichristou et al. (U.S. 2011/0132907).  Franck et al. teaches an apparatus, shown in figure 1, comprising a receptacle 10 installable in different locations and positions, the receptacle comprising a first structure 12 comprising first alignment surfaces (at lead line 120 in figure 14), and a lid 16, shown in figure 13, that telescopically interacts with the . 
Franck et al. discloses the claimed invention except for the first and second magnets.  Hajichristou et al.  teaches that it is known to provide an enclosure with first and second magnets and adjacent alignment surfaces (see figures 7A, 7B, 8A, 8B; paragraph [0071]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Franck et al. with the first and second magnets and alignment surfaces, as taught by Hajichristou et al., in order to allow quick alignment of the lid to the first structure which is self-actuating.
Regarding the modified invention of Franck et al., the first alignment surfaces positioned to contact the second alignment surfaces such that when the first alignment surfaces contact the second alignment surfaces, the first alignment surfaces and the second alignment surfaces (i) align the lid with the receptacle by restricting movements of the lid to a movement direction relative to the receptacle (see paragraph [0071] of Hajichristou et al.) and (ii) position the first magnet across from the second magnet in a direction transverse with the movement direction so that (iii) the first magnet and the second magnet interlock the lid with the receptacle by moving the second alignment surfaces along the first alignment surfaces in the movement direction using a magnetic force generated between the first magnet and the second magnet (taught by paragraph [0071] of Hajichristou et al.).

Regarding claim 5, the receptacle 12 comprises a back wall 18 and a plurality of openings (figure 21) extending through the back wall to receive one or more attachment elements for mounting electronic devices in the receptacle (col. 9 lines 44-53).


Regarding claim 7, the first alignment surfaces comprise first slanted surfaces (interlocking piece 4 of Hajichristou et al.) located on opposite sides of the first magnet of Hajichristou et al. and the second alignment surfaces comprise second slanted surfaces (interlocking piece 5 of Hajichristou et al.) located on opposite sides of the second magnet of Hajichristou et al.

Regarding claim 10, Hajichristou et al. teaches the first pocket (figure 2 for receipt of magnet 10) comprises a first window exposing the face of the first magnet (top opening of pocket shown in figure 2 of Hajichristou et al.), the second pocket (pocket shown in figure 2 of Hajichristou et al. for receipt of magnet 9) comprises a second widow exposing the face of the second magnet (upper face of magnet exposed), and the first alignment surfaces (surface surrounding opening of pocket for 10 of Hajichristou et al.; figure 11 of Hajichristou et al.) are contactable with the second alignment surfaces (surface below magnet 9 in figure 11 of Hajichristou et al.) to maintain a space between the exposed face of the first magnet and the central portion of the second magnet (figure 11 of Hajichristou et al.).

Regarding 12, the first structure comprises a first locking portion (interlocking piece 4 of Hajichristou et al.) a second locking portion (interlocking piece 5 of Hajichristou et al.) operable with the first locking portion to lock the lid onto the receptacle in different fixed positions within the plurality of telescoping positions.


Franck et al. discloses the claimed invention except for the first and second magnets.  Hajichristou et al.  teaches that it is known to provide an enclosure with first and second magnets and adjacent alignment surfaces (see figures 7A, 7B, 8A, 8B; paragraph [0071]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Franck et al. with the first and second magnets and alignment surfaces, as taught by Hajichristou et al., in order to allow quick alignment of the lid to the first structure which is self-actuating.
Regarding the modified method of Franck et al., the first alignment surfaces positioned to contact the second alignment surfaces such that when the first alignment surfaces contact the second alignment surfaces, the first alignment surfaces and the second alignment surfaces (i) align the lid with the receptacle by restricting movements of the lid to a movement direction relative to the receptacle (see paragraph [0071] of Hajichristou et al.) and (ii) position the first magnet across from the second magnet in a direction transverse with the movement direction so that (iii) the first magnet and the second magnet interlock the lid with the receptacle by moving the second alignment surfaces along the first alignment surfaces in the movement direction using a magnetic force generated between the first magnet and the second magnet (taught by paragraph [0071] of Hajichristou et al.).

Regarding claim 16, contacting the first alignment surfaces with the second alignment surfaces comprises receiving the first alignment surfaces of in a recess defined by the second alignment surfaces (as taught by ramp structure 11 of Hajichristou et al.).



Regarding claim 20, the receptacle 12 comprises a back wall 18 and a plurality of openings extending through the back wall, and the method further comprises attaching the receptacle to a surface using one or more openings of the plurality of openings (col. 9 lines 44-53); and attaching one more electronic accessories to the back wall with one or more attachment elements using another one or more openings of the plurality of openings (figure 11 of Franck et al.).

Regarding claim 22, an external shell of the receptacle before installing the receptacle in the position at the location (elements 90/91 are separately installed).

Regarding claim 23, Franck et al. teaches an apparatus, and one or more attachment elements for mounting electronic devices in the receptacle (col. 9 lines 44-53).

Regarding claim 24, the lid is movable between a plurality of telescoping positions relative to the receptacle in the movement direction when the lid telescopically interacts with the receptacle, as shown in figures 7A,7B, 8A, 8B of Hajichristou et al.

Regarding claim 27, the first structure comprises a first leading edge (front edge of enclosure, figure 7A of Hajichristou et al.), the first alignment surfaces extend away from the first leading edge 

Regarding claim 28, the first magnet (10 of Hajichristou et al.) comprises an end adjacent the first leading edge and the second magnet comprises an end adjacent the second leading edge (figures 7A, 7B, 8A, 8B of Hajichristou et al.).

Allowable Subject Matter
Claims 11, 13, 14, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 26, 2020 have been fully considered but they are not persuasive. Applicant argues that the modification to Franck et al. would change the principle operation thereof.  The examiner disagrees with this position.  The principle operation of the invention of Franck et al. is mounting and housing of equipment in an open ended housing.  The attachment mechanism of the lid is modified by the secondary reference of Hajichristou et al.  Using a different attachment mechanism or replacing one well known attachment mechanism with another prior art attachment mechanism does not change the primary function of the housing and is an obvious modification.  The modification replaces an axially moveable lid with a slidable lid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736